Title: From John Quincy Adams to William Smith Shaw, 16 December 1803
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 16. Decr: 1803.

I received last evening with much pleasure your favour of the 5th: instt:—I had been so long without any intelligence from home, that I began to be uneasy—And even now, I cannot but wish you had said something about the family at Quincy—I believe it is more than a month since I have heard from thence, at all—I am anxious particularly to know the state of health of my dear mother.
I am much obliged to you for the care you have taken of my business; and have already written to you about the tenth assessment on the Neponset Bridge Shares—As the Middlesex Canal assessments have ceased, I presume Whitcomb’s rent in January with what you have left in your hands will suffice to meet the bridge assessment.
We have done a great deal of business here this session, and are like to have much more to do—I have some pamphlets for you from Mr: Wagner which I will take with me when I come home—
Mr: Gurley and Mr: R. Sullivan are here—The former makes slow progress in his tour to Louisiana.
Your’s faithfully
John Q. Adams.